—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about July 31, 1998, terminating respondent-appellant’s parental rights to the subject child upon a finding of abandonment, and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence that respondent had no contact with the child or the agency during the six months preceding the filing of the petition raised a presumption of abandonment that respondent failed to rebut (Social Services Law § 384-b [4] [b]; [5] [a]). It was not necessary to petitioner’s prima facie case to show that during the relevant period it *124made diligent efforts to locate respondent, who was in prison; rather it was necessary to respondent’s defense to show circumstances about his imprisonment that rendered him unable to contact the child or agency during the relevant period, or that he was discouraged from doing so by the agency (Social Services Law § 384-b [5] [a]; see, Matter of Anthony M., 195 AD2d 315). No such showing was made. The evidence of respondent’s limited contact with the child after the petition was filed is insufficient to disturb the disposition (see, Matter of Calvin Raheem Q., 287 AD2d 274). Concur—Nardelli, J.P., Tom, Rosenberger, Wallach and Friedman, JJ.